Citation Nr: 1523578	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  05-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for prostate cancer, to include as due to Agent Orange, ionizing radiation, mustard gas, toxins, and/or chemical exposure.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a retinal tear, to include as secondary to hypertension.

6. Entitlement to service connection for a right foot condition, to include as secondary to service-connected right leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from ratings decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska and St. Petersburg, Florida.  RO jurisdiction presently resides with the RO in St. Petersburg, Florida.  

In May 2007, the Veteran testified before the undersigned at a Travel Board hearing held at the RO in Anchorage, Alaska.  A transcript of that hearing is of record.

The issues of entitlement to service connection for prostate cancer and a cervical spine disability, and entitlement to a TDIU have been previously remanded by the Board in May 2008.

The issues of entitlement to service connection for hypertension, a retinal tear, and a right foot condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. DDD of the cervical spine was proximately due to or aggravated by the Veteran's service-connected disabilities.

2. The Veteran has been diagnosed with prostate cancer.

3. The Veteran's history of exposure to ionizing radiation is estimated as 0.051 rem.  

4. The Veteran did not have in-country service in the Republic of Vietnam.

5. The Veteran did not have direct exposure to Agent Orange, mustard gas, or other hazardous toxins and/or chemicals in service.  

6. Prostate cancer did not develop during service or in the first year after separation from service, and there is no competent and credible evidence suggesting that prostate cancer is otherwise related to the Veteran's military service, to include his estimated dose of radiation exposure.


CONCLUSIONS OF LAW

1. DDD of the cervical spine was aggravated by service-connected disabilities, to include DDD of the lumbar spine and right leg shortness. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims.

With respect to service connection for DDD of the cervical spine, to include as secondary to service-connected disabilities, as the claim is granted, VCAA compliance need not be addressed further for this issue.

A. Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2003 and September 2004.  These letters informed him of the evidence required to substantiate the claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters were sent before Dingess/Hartman was decided, so they did not also address the "downstream" disability rating and effective date elements of these claims, but this is nonprejudicial, i.e., harmless error because as service connection is being denied for prostate cancer, any question as to the appropriate disability rating or effective date is ultimately moot.  

The claim for service connection for prostate cancer was last adjudicated in a September 2013 supplemental statement of the case.

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because all available service treatment records and service personnel records have been obtained and associated with the case file.  Also, VA obtained available private and VA treatment records.  Records from the Social Security Administration were requested and a negative response was received.  The Veteran was notified and indicated that he did not any records to submit.

In May 2008, the Board remanded this matter for records development, specifically regarding the Veteran's claimed exposure to radiation.  Dose estimate data was requested and received from the Army Dosimetry Center.  Based on this information, the Director of VA's Compensation and Pension Service referred the claim to the Under Secretary for Health in July 2013.  In August 2013, the Director of the Post 9-11 Era Environmental Health Program (writing for the Under Secretary) responded with a nexus opinion considering the facts of the Veteran's verified exposure to radiation.  Subsequently, the Director of Compensation Service summarized the findings and opinion for the RO Director.  The Board finds these medical opinions are adequate for the purpose of determining the Veteran's claim with respect to exposure to ionizing radiation.  These reports reflect review of the claims folder, discussion of the Veteran's pertinent medical history, and etiology opinions with fully-explained rationales.  All development pursuant to 38 C.F.R. § 3.311 has been undertaken pursuant to the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).

The Board notes that although further development was conducted with respect to the Veteran's allegations of exposure to ionizing radiation, no specific development was done with respect to the allegations of exposure to mustard gas or any other hazardous toxins or chemicals that the Veteran alleged exposure to at Fort McClellan.  A Personnel Information Exchange System (PIES) request was completed in November 2004 for exposure to herbicides.  The response was negative for records of exposure to herbicides in service.  The Board finds that further records development is not warranted at this time.  Development was ordered for radiation exposure because of the Veteran's duties in service working with dental X-rays; this was consistent with his military occupational specialty (MOS) as a dental specialist.  The duty to assist is not triggered with respect to his generalized claims of direct exposure to mustard gas and other toxins and chemicals because, as will be explained in detail infra, his statements as to direct exposure to these substances are not credible and unsupported by the service records and inconsistent with the circumstance of his service.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

Furthermore, the Board notes that the Veteran has not been afforded a VA examination concerning his claim of service connection for prostate cancer.  No such examination is required in this case.  The Veteran's claim primarily rests on his assertion that he was directly exposed to various herbicides, radiation, toxics and chemicals in service.  Under this theory, the outcome turns largely on the location, dates, and circumstances of his service (establishing his purported exposure to hazardous substances), rather than on any medical question.  There is no medical or credible lay evidence that shows the Veteran's prostate cancer may be related to his military service.  Such a general assertion is insufficient to establish exposure to hazardous substances or to warrant a VA examination to determine if prostate cancer is related to such alleged exposure.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  Consequently, VA is under no duty to afford the Veteran an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an examination and/or opinion with respect his claim is not warranted.

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the May 2007 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.




II. General Principles of Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain listed conditions, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Cervical Spine Disability

The Veteran avers that his DDD of the cervical spine is either caused or aggravated by the combined effects of his various service-connected disabilities.  He states that his neck pain began when he sustained a fall from his couch in 1994 and has since experienced neck and back pain concurrently.  Degenerative cervical changes were noted upon X-ray findings in 1994.  He asserts that his neck disorder has worsened over the years, specifically attributing the disorder to his skeletal misalignment which he believes is caused by his service-connected right leg shortening and his service-connected DDD of the lumbar spine with pelvic tilt.

Alternatively, the Veteran has contended that his cervical spine disability had its onset in service.  Based on the evidence of record, the Board finds against direct service connection as the competent and credible evidence does not support a finding of in-service onset of DDD of the cervical spine.  However, for the following reasons, the Board finds that service connection on a secondary basis for DDD of the cervical spine is warranted.

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, per VA regulation, is defined in this context as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  See 38 C.F.R. § 3.310(b).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310 ).  VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 38 C.F.R. § 3.310(b).  As the instant appeal was filed before October 2006, the former version of the regulation, which is more favorable to the Veteran, applies here.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  For the former regulation, there need not be medical evidence showing the pre-aggravation baseline of the cervical spine disability by the service-connected disabilities; a finding of aggravation is sufficient to award service connection.

In support of his claim, the Board observes two pieces of favorable medical evidence providing support to the Veteran's statements describing how his cervical spine disability has worsened over the years due to his service-connected right leg shortness and service-connected DDD of the lumbar spine with pelvic tilt.  

VA treatment records in the 1990s show the Veteran's complaints of neck pain in connection with his complaints of low back pain.  The Veteran has also received treatment for both his neck and back pain concurrently in the 2000s.

A June 1997 VA treatment record shows a physician's assessment that degenerative arthritis of the cervical spine is secondary to his right leg shortness.  

November and December 2004 private treatment records from Dr. L.K. contains a statement, though speculative, that the Veteran's cervical spine disorder may be related to his service-connected lumbar spine disability.  The Veteran was seeing Dr. L.K. primarily for low back complaints.  However, the Veteran has also complained that his neck "gets worse" when his lower back is bothering him.  Thus, Dr. L.K. also evaluated the Veteran's neck.  He noted the Veteran's degenerative changes in his neck based upon MRI findings.  In addition to treatment for his lumbar spine, Dr. L.K. indicted that it seemed to him that the Veteran's cervical pain is related to his lower back pain.  For treatment purposes, Dr. L.K. believed that if the lower back and leg pain can be relieved, the neck may improve.  

The Board recognizes that the medical evidence in support of the claim has deficiencies in that they are not the statements that unequivocally with supporting rationale explain a relationship between the cervical spine and the Veteran's service-connected disabilities.  Thus, the June 1997 VA treatment record and the 2004 private treatment records carry limited evidentiary value.

The Board notes that the record contains a negative opinion from the June 2008 VA examiner who was specifically requested to provide a medical opinion as to whether the Veteran's cervical spine disorder was proximately due to the Veteran's service-connected low back disability or any other service-connected disability.  There was a notation that private medical records were not reviewed though service medical records were considered and the rationale provided addressed direct service connection (e.g., DDD of the cervical spine was said to be age-related and not related to any event in service) rather than addressing the relationship between the Veteran's cervical spine disorder and his service-connected disabilities.  Consequently, the Board does not afford this VA opinion any probative value as it did not consider the Veteran's complete medical history and does not address the theory of secondary service connection, to include the possibility of aggravation.

In June 2013, VA obtained an addendum opinion on secondary service connection considering all the Veteran's service-connected disabilities and the possibility of aggravation.  See Virtual VA.  The examiner reviewed the case file and provided a negative opinion, finding against a causal relationship between DDD of the cervical spine and the Veteran's service-connected disabilities and also finding against aggravation of the cervical spine disability by the service-connected ones.  Her rationale was "because there is no nexus between these conditions and DDD C spine.  (Causes of C spine DDD have not been well defined, but aging is clearly an important factor)."  The Board also does not afford this opinion any probative value as the examiner provided a generalized statement without sufficient supporting rationale that there is no relationship between the Veteran's DDD of the cervical spine and any of his service-connected disabilities.  As a result the Board is unable to determine both the (a) factual foundation for the opinion and (b) the medical reasoning underpinning the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In sum, upon weighing the evidence of record, the Board finds that the combined probative value of the positive supporting medical evidence in conjunction with the Veteran's statements of symptomatology, which are credible with respect to describing worsening of his cervical spine disability as a result of his service-connected DDD of the lumbar spine with pelvic tilt and service-connected right leg shortening, outweighs the negative evidence finding against his claim.  Affording the Veteran the benefit of the doubt, service connection for DDD of the cervical spine on the basis of aggravation by service-connected right leg shortness and DDD of the lumbar spine is warranted.  

B. Prostate Cancer

The Veteran claims that his prostate cancer is specifically due to exposure to Agent Orange, ionizing radiation, mustard gas, and various toxins and chemicals such as polychlorinated biphenyls (PCB), from his time serving at Fort McClellan, Alabama from October 1966 to February 1968.  He believes that Agent Orange was used at the base which, in addition to being a basic training center for the military, he believed it to be a chemical and radiological testing facility where various chemicals were tested and dumped.  He listed several online sources in his July 2003 "Notice of Disagreement" (also his informal claim for service connection for prostate cancer).  He believes that it is "[l]egally proven" and documented on the Internet that there was Agent Orange in the military pipelines in Alaska in the 1960s.  He stated that his exposure to it was airborne and with direct contact on his skin, to include water intake while stationed at Fort McClellan.  The Veteran believed that some of these chemicals were developed in the area by Monsanto Corporation and tested on the base.  The Veteran also listed Eglin Air Force Base and Keesler Air Force Base as places where Agent Orange was used.  See October 2004 Statement.  However, his primary allegation is direct exposure to all of these aforementioned substances at Fort McClellan.  

In a September 2004 submission, the Veteran described his exposure to PCB, mustard gas, and dichlorodiphenyltrichloroethane (DDT).  He stated that he lived off base in Anniston, Alabama, within a few blocks of Monsanto Corporation PCB plant which disposed of lead and mercury by burying it in landfills and dumping it into streams.  Mustard gas, he indicates, is "still found to contaminate soils on the now closed base, among other dioxins."  

The Veteran stated that he was exposed to trichloroethylene (TCE), dioxin, PCBs, mustard gas, VX (nerve agent), cobalt 60, cesium "on a long term basis at extremely high levels during regular and normal extra detail duties."  He described extra detail duties as range maintenance, weapons cleaning, "CQ", perimeter guard, prisoner guard detail, "KP", semi-annual weapons qualification, and living in downtown Anniston, blocks from Monsanto's PCB plant.  See April 2009 Statement.  He later explained that Agent Orange was used for range brush clearing, TCE was used for weapons cleaning, and PCBs were manufactured at Monsanto and later used in the Agent Orange compound applied on the base.  Cobalt 60 and Cesium 137 were used for training on Pelham range.  Nerve agents were being developed and tested at the chemical welfare center.  

Given the various types of alleged in-service exposure, the Board first addresses service connection for prostate cancer on a presumptive basis based on relevant regulations.  Afterwards, the Board will consider if direct service connection is warranted on the basis of direct exposure to Agent Orange, ionizing radiation, mustard gas, and the variously named toxins and chemicals.    

(1) Presumptive Service Connection -Agent Orange/Herbicide and Mustard Gas Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  These diseases include prostate cancer, among others.  See 38 C.F.R. § 3.309(e).  
The Veteran claims exposure to Agent Orange while stationed at Fort McClellan.  He does not claim to have served in Vietnam nor is such service supported by his personnel records.  Consequently, presumptive service connection under the provisions of 38 C.F.R. § 3.309(e) is not warranted.

The Veteran contends that Fort McClellan is a location where Agent Orange was used as proven "medically, scientifically, and legally."  See May 2011 Statement.  The Board is not aware of any guidance that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure cannot be presumed for Fort McClellan.

Regulations also provide that exposure to certain specified vesicant agents, such as mustard gas, during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.  Prostate cancer is not an enumerated presumptive disease resulting from full-body exposure to nitrogen or sulfur mustard during service.  Service connection on a presumptive basis under this regulation is not warranted.

For claims involving claimed exposure to mustard gas, the Veteran must provide evidence of in-service exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met and there is not affirmative evidence to rebut that presumption, such as willful misconduct or an intervening event.  38 C.F.R. § 3.316; Pearlman v. West, 11 Vet. App. 443 (1998).  The issue of direct exposure to mustard gas will be addressed below under the heading of direct service connection.



(2) Presumptive Service Connection - Ionizing Radiation

The Veteran also avers that his prostate cancer resulted from in-service ionizing radiation exposure.  He asserted at his May 2007 Board hearing that he was exposed to radiation as an X-ray technician, explaining that he worked with dental X-rays for 10 hours a day, a minimum of 4 days per week.  His personnel records confirm a principle duty of "Dental Spec."

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).  First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists. 

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits (USB) determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  When a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the USB for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, then the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in claims based on participation in atmospheric nuclear testing, and claims based on participation in the U.S. occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Direct service connection will be considered below.

The record shows that prostate cancer was first diagnosed and treated in 2003.  Consequently, service connection for prostate cancer on the basis that such malignant tumor became manifest in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Prostate cancer is not among the listed diseases that may be presumptively service-connected if in radiation-exposed Veterans.  Consequently, service connection for prostate cancer on a presumptive basis as a disease specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) is not warranted. 

Prostate cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(1)(2) and in this case, it manifested within the period specified by regulation (five years or more after exposure).  See 38 C.F.R. § 3.311(b)(5).

In accordance with applicable regulations, VA first obtained documentation of the Veteran's dose estimates of radiation from the Army Dosimetry Center, as well as a medical opinion from the Director of the Post 9-11 Era Environmental Health Program, writing for the Under Secretary for Health, in August 2013, concerning the relationship between the Veteran's disability and his exposure to radiation in service.  The Director of the Post 9-11 Era Environmental Health Program completed a radiation review of the Veteran's case, considering the Veteran's prostate cancer history and the estimated doses of exposure (DDE, TEDE, TODE all estimated to be 0.051 rem), and rendered a decision based upon the gathered findings.  He concluded that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure received while in the military service since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  In support of his conclusion, he indicated that the Health Physics Society, in its position statement, recommends against quantitative estimation of health risk below an individual does of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  He cited the position statement to say "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  These findings were reported to the Director of Compensation Service.  

Based on these findings, the Director of Compensation and Pension Service issued a decision in August 2013 and sent it to the Director of the RO concluding that there is no reasonable possibility that the Veteran's cancer was the result of exposure to ionizing radiation. 

The collective information and determinations provided by the Director of the Post 9-11 Era Environmental Health Program (on behalf of the Under Secretary for Health) and the Director of Compensation Service, which are based on the most favorable dose estimates, other factors specific to the Veteran's case, and based on known medical principles in the field of radiation, are the most probative and accurate evidence of record addressing the nexus issue of radiation exposure and the diagnosed prostate cancer.  

Therefore, while the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311(b)(1)(2) which manifested within the period specified by regulation, and was exposed to ionizing radiation as the result of working as a dental X-ray technician in service, the evidence does not demonstrate that the Veteran's actual estimated exposure to ionizing radiation caused his current prostate cancer.  As such, service connection cannot be established under 38 C.F.R. § 3.311.

(3) Direct Service Connection - Agent Orange, Ionizing Radiation, Mustard Gas, Other Toxins and Chemicals

The discussion above referenced various theories of presumptive service connection.  Consideration should be given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis (i.e., as a result of direct exposure), even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's contentions as to his allegations of exposure to a variety of hazardous were summarized in detail above.  For purposes of discussion, the phrase "toxins and chemicals" is broadly applied to those other hazardous substances the Veteran contends exposure to that is not specified as Agent Orange, mustard gas, or ionizing radiation.  

The Veteran does not claim, and the evidence does not otherwise suggest, that prostate cancer began during service or within one year of service discharge.  The Veteran's service treatment records include no complaints of, treatment for, or diagnosis of prostate cancer in service, nor do they show that there were any manifestations of the disease process beginning in service.  The post-service medical reports do not document any prostate cancer findings within the one year presumptive period following separation from service in 1969.  The separation examination report was unavailable, however in-service examinations in March 1967 and April 1968 show normal relevant clinical findings.  The Veteran contends that he first experienced symptoms of prostate cancer in the mid-1990s when he felt that his prostate was swollen, but that doctors did not find this to be significant.  See Bd. Hrg. Tr. at 6.  In any event, the first documented evidence of a diagnosis and treatment for prostate cancer was in 2003, over 30 years after service.  The chronic presumptive for a malignant tumor is not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran has submitted numerous statements, to include his Board hearing testimony, describing the types of toxins and chemicals he alleges exposure to during his time in Fort McClellan or living in downtown Anniston, Alabama.  An email from another veteran's wife regarding her late husband's claim discusses how her late husband was exposed to Agent Orange (location, unconfirmed) at the fault of Monsanto Corporation.  

At the outset, the Board notes that the Veteran and other laypeople are competent to provide evidence about matters of which they have personal knowledge (for example, the Veteran is competent to report that he experienced an event during service, e.g., exposure to toxins or chemicals, or that he had certain symptoms).  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  

For the following reasons, the Board finds that there is no credible evidence of direct exposure to Agent Orange, mustard gas, or any other named toxin or chemical as alleged by the Veteran on this record.  First, the Board reiterates that while stationed in Fort McClellan, the Veteran served as dental specialist, working with X-rays.  His service personnel records indicate that he began service with basic combat training in California.  He was briefly an air traffic control student while at Keesler Air Force Base before he was stationed as a dental assistant in Fort McClellan in October 1966.  He was with the Dental Unit while stationed on that base; it does not appear that the Veteran was assigned other military duties based on his service personnel records.  Although he states that he has had unofficial duties, to include extra detail duties as range maintenance, weapons cleaning, "CQ", perimeter guard, prisoner guard detail, "KP", semi-annual weapons qualification, these duties are not consistent with the circumstances of this Veteran's service serving primarily in the Dental Unit at Fort McClellan.  Furthermore, the Veteran claims that Fort McClellan was a chemical, biological, and radiological testing facility but he did not indicate any participation in the testing.  

A December 2004 RO development note indicates that records pertaining to the routine base maintenance do not exist and that any attempt to verify exposure for these routine tasks would essentially be futile.  A PIES request completed in November 2004 confirms that the Veteran's personnel file did not contain any information regarding exposure to herbicides.  

The Board has considered the Veteran's statements regarding alleged exposure to all of these toxins and chemicals, to include Agent Orange and mustard gas; however, the Board finds that his statements as to direct exposure to these chemicals, individually or combined, are not credible  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"); see Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.).  In this regard, the Board does not find the Veteran's statements of direct exposure, to include his details regarding his official and "extra detail" duties, to be plausible.  There is no supporting evidence in the service records lending credibility to the Veteran's statements that he performed these extra detail duties or that such duties put him at risk of exposure to these toxins and chemicals.  There is no confirmation of herbicide use as indicated by VA search.  The Veteran's statements as to his own direct exposure to these substances, to include statements of Monsanto's involvement, are generalized and vague assertions based on unverified facts.  Online articles regarding the existence of PCB at Monsanto, miles away from the base, cannot confirm this Veteran's direct exposure to such toxins.  None of the Veteran's statements regarding his exposure to such substances at Fort McClellan and its surrounding area in Anniston are supported by the record.  Thus, as the Veteran has not presented credible evidence of direct exposure to Agent Orange, mustard gas, or other toxins and/or chemicals, an in-service event or injury has not been established.  Without an in-service event or injury, service connection cannot be awarded on a direct basis.  See 38 C.F.R. § 3.303(a).

For purposes of radiation, however, the estimated dose of 0.051 rem establishes the Veteran's level of actual direct exposure, which is a confirmed in-service event.  Although there is confirmed in-service exposure to 0.051 rem of ionizing radiation, the most probative evidence with respect to a nexus between prostate cancer and such exposure has been provided by the August 2013 decision by the Under Secretary of Health and Director of Compensation Service, as discussed above.  It was determined that the Veteran's actual exposure was not scientifically found to be significant (i.e., it did not amount to at least 5 rem) and doses from 5-10 rem (which includes occupational and environmental exposures), were stated to have either nonexistent or small health risks.  Thus, when considering the Veteran's actual exposure to radiation in service, the most probative evidence outweighs any lay assertions of a nexus.

In any event, on the issue of nexus, the Veteran has not submitted any medical evidence relating prostate cancer to service.  Although in October 2009, he underwent an Agent Orange exposure examination at the Reno VA facility, it is clear that this report does not constitute a medical opinion.  Laboratory and X-ray findings were reported along with an assessment of the Veteran's various disabilities which were either found or claimed by the Veteran without verification.  It even explicitly states on the form that this does not constitute a claim for a disability.  No medical opinion was provided as to whether these medical conditions are linked to Agent Orange exposure.  Thus, the Veteran's statements as to a link between prostate cancer and service are unsupported by other competent evidence of a nexus.  See Bd. Hrg. Tr. at 8 (Veteran stating that no physician has indicated a relationship between exposure and prostate cancer).  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, prostate cancer, falls outside the realm of common knowledge or observations of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, in this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his prostate cancer and his service.  He has also not been shown to have any medical expertise.  Thus, his statements regarding any such causal or etiological link are not competent.

Lastly, the Board acknowledges that the Veteran has submitted several articles in support of his position that hazardous chemicals such as Agent Orange were found in Anniston, Alabama and manufactured by Monsanto Corporation.   The Veteran submitted a portion of an online article from the Environmental Protection Agency to show that Fort McClellan is still contaminated with toxins.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claim - particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claim.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Moreover, these articles do not suggest that the Veteran was in fact exposed to such toxins and chemicals at Fort McClellan.  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claim.  He also submitted a prior March 2011 Board decision finding that the veteran in the case was exposed to herbicides while stationed at Fort McClellan in 1969.  In any event, it is emphasized that Board decisions carry no precedential value.  38 C.F.R. § 20.1303; Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Accordingly, the March 2011 Board decision has no probative value with respect to the current consideration of the matter.

In summary, the Veteran's service treatment records do not show prostate cancer in service.  The record reflects that the Veteran did not receive treatment for or a diagnosis of prostate cancer until 2003, over 30 years after service.  There is no credible supporting evidence that the Veteran was directly exposed to Agent Orange, mustard gas, or any alleged toxin or chemical in service.  Finally, no medical professional has attributed the Veteran's prostate cancer to his military service, to include his radiation exposure of 0.051 rem, nor is the Veteran competent to assert such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for DDD of the cervical spine as secondary to service-connected right leg shortness and DDD of the lumbar spine is granted.

Service connection for prostate cancer, to include as due to Agent Orange, ionizing radiation, mustard gas, toxins, and/or chemical exposure, is denied.


REMAND

The Board remands the issues of service connection for hypertension, a retinal tear, and a right foot condition to the AOJ so that the Veteran may be afforded a Travel Board Remand as per his request.  See January 2014 VA Form 9.  The Veteran was provided notice, in November 2014, that he had been placed on the waiting list for a Travel Board hearing.  See Veterans Benefits Management System.  The Veteran has not yet been provided with a hearing before the Board on these particular issues.  Thus, he should be scheduled for a hearing before a Veterans Law Judge.

As the Veteran has been granted service connection for DDD of the cervical spine as secondary to his service-connected disabilities, the Board must remand this issue for readjudication by the AOJ following the effectuation of the award of service connection.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO.  Veteran should be notified of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

2. After the assignment of the award for service connection for DDD of the cervical spine is completed, readjudicate the claim of entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


